DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 12/17/2021:
Claims 1-11, 14, and 16-20 are pending.
Claims 12, 13, and 15 are further withdrawn from consideration.

Claim Objections
Claim 18 is objected to because of the following informalities:
Regarding claim 18, the Examiner suggests amending “the build platform comprises a pattern of hole arranged around the build platform” in line 2 to “the build platform comprises a pattern of holes arranged around the build platform”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites the limitation "air pump" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Further, it is unclear whether the recitation “the vibration device” in line 3-4 refers to “a vibration system” in line 2 or a different vibration device.
Clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 9-11, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tochimoto et al. (US20020090410).
Regarding claim 1, Tochimoto teaches a three-dimensional printing system (three dimensional modeling system 1; Figure 1, 5, and 6), comprising: 

a diffuser plate (model forming stage 62; Figure 1, 5, and 6) placed below the at least one hole to maintain an amount of build material between a lower surface of the build platform and an upper surface of the diffuser plate (see 62 below 9 in Figure 1, 5, and 6); and 
a flow channel (see annotated Figure 6 below) defined around the diffuser plate and sealing the diffuser plate from atmosphere ([0108] processing chamber 72 be hermetically sealed when the shutter 67 is closed), the diffuser plate being disposed in the flow channel (see 62 inside 72 in Figure 1, 5, and 6), the flow channel extending in parallel with the upper surface of the diffuser plate (see pipes 74 and 76 extending parallel with the diffuser plate).  

    PNG
    media_image1.png
    502
    723
    media_image1.png
    Greyscale

Regarding claim 2, Tochimoto teaches the three-dimensional printing system of claim 1, further comprising a vibration device to vibrate, at least, the build platform ([0217] a vibrator 
Regarding claim 3, Tochimoto teaches the three-dimensional printing system of claim 2, further comprising an air pump (blower driving unit 73; Figure 1, 5, and 6) fluidically coupled to the flow channel to flow an amount of air through the flow channel ([0059] The blower driving unit 73 is equipped with an air blower which blows air into the processing chamber 72 through the pipes 74).  
Regarding claim 4, Tochimoto teaches the three-dimensional printing system of claim 3, wherein the air pump and vibration device are activated during a build material removal process ([0217] a vibrator for generating fine vibrations maybe connected to the meshed tray to increase powder flowability and thereby make unbonded powder to fall therethrough efficiently and [0059] an air blower which blows air into the processing chamber 72 through the pipes 74; the three-dimensional printing system comprises a vibration device and air pump that are capable of being activated during a build material removal process).  
Regarding claim 5, Tochimoto teaches the three-dimensional printing system of claim 4, wherein the vibration device and air pump are not activated simultaneously, are activated simultaneously, 48499481416/075,684 activated concurrently, activated independently, activated consecutively, or a combination thereof (The three-dimensional printing system comprises a vibration device and air pump that are capable of being activated simultaneously, not simultaneously, concurrently, independently, consecutively, or a combination thereof).  
Regarding claim 6, Tochimoto teaches the three-dimensional printing system of claim 1, wherein the flow channel includes at least one air inlet port (blower apertures 70b; Figure 1, 5, 
Regarding claim 7, Tochimoto teaches the three-dimensional printing system of claim 1, wherein the diffuser plate comprises an adjustment device (Z-direction moving unit 63; Figure 1, 5, and 6) to adjust the distance of the upper surface of the diffuser plate and the lower surface of the build platform ([0055] The Z-direction moving unit 63 includes a supporting rod 63a connected to the model forming stage 62. The model forming stage 62 connected to the supporting rod 63a can be moved in the Z direction by moving the supporting rod 63a in vertical direction).
Regarding claim 9, Tochimoto teaches the three-dimensional printing system of claim 1, further comprising a vibration system coupled to the build platform to impart a vibration to the build platform during a build material removal process; wherein the vibration device and air pump are not activated simultaneously ([0217] a vibrator for generating fine vibrations maybe connected to the meshed tray to increase powder flowability and thereby make unbonded powder to fall therethrough efficiently and [0059] an air blower which blows air into the processing chamber 72 through the pipes 74; the three-dimensional printing system comprises a vibration device and air pump that are capable of not being activated simultaneously). 
Regarding claim 10, Tochimoto teaches the three-dimensional printing system of claim 1, further comprising an airflow generation device (blower driving unit 73; Figure 3) fluidically coupled to an inlet (blower apertures 70b; Figure 3) and outlet port (suction apertures 70c; Figure 3) along the flow channel (see annotated Figure 6 as discussed in claim 1) to produce an  suction driving unit 75 is apart that sucks unbonded powder by generating air streams in the processing chamber 72 through the pipes 76).
Regarding claim 11, Tochimoto teaches the three-dimensional printing system of claim 1, wherein the diffuser plate is adjustable with regard to a distance maintained between the diffuser plate and the build platform ([0055] The Z-direction moving unit 63 includes a supporting rod 63a connected to the model forming stage 62. The model forming stage 62 connected to the supporting rod 63a can be moved in the Z direction by moving the supporting rod 63a in vertical direction; see 9 and 62 separated by a distance in Figure 6).
Regarding claim 14, Tochimoto teaches the three-dimensional object printing system of claim 2, wherein the vibration device comprises a vibration rod ([0217] pager motor) mechanically coupled to a lower surface of the build platform ([0217] a vibrator for generating fine vibrations maybe connected to the meshed tray; where the tray comprises a lower surface of the build platform, it is inherent that if the tray is vibrating then the lower surface of the build platform is as well, and therefore the vibrating rod and lower surface of the build platform are mechanically coupled) to impart a vibration to the build platform during a build material removal process (when the pager motor is on, the vibration occurs and when the pager motor is off the vibration does not occur).
Regarding claim 19, Tochimoto teaches the three-dimensional printing system of claim 1, further comprising an adjustment device (Z-direction moving unit 63; Figure 1, 5, and 6) to adjust a distance between the diffuser plate and the build platform ([0055] The Z-direction .  

Claim(s) 1 and 16- 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beehler (US6328491).
Regarding claim 1, Beehler teaches a printing system (Abstract: A vacuum platen and method for use thereof in a printing device). While the claim requires a three-dimensional printing system, the preamble is not considered to be limiting, because the claim body “describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention” (see MPEP 2111.02.II). Further, when “the body of the claim fully and intrinsically sets forth the complete invention, including all of its limitations, and the preamble offers no distinct definition of any of the claimed invention's limitations, but rather merely states, for example, the purpose or intended use of the invention, then the preamble is of no significance to claim construction because it cannot be said to constitute or explain a claim limitation” (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)). In the instant case, the body of the claim does not include any structural limitation that would distinguish the invention from a 2-dimensional printer.   
The printing system comprising: 

a diffuser plate placed below the at least one hole (see annotated Figure 3 below) to maintain an amount of build material between a lower surface of the build platform and an upper surface of the diffuser plate (debris 150; see col 2 line 50-52); and 
a flow channel (plurality of passageways 82, 84, 92 and 94; Figure 3) defined around the diffuser plate and sealing the diffuser plate from atmosphere (col 7 line 16-20), the diffuser plate being disposed in the flow channel (see annotated Figure 3 below), the flow channel extending in parallel with the upper surface of the diffuser plate (see annotated Figure 3 below).  

    PNG
    media_image2.png
    482
    737
    media_image2.png
    Greyscale

Regarding claim 16, Beehler, or in the alternative (Beehler modified with Renger) teaches the three-dimensional printing system of claim 1. Further, Beehler teaches wherein the flow channel includes a flow pathway (passageways 82 and 92; Figure 3) between the diffuser plate and the build platform, the system further comprising a pump (vacuum source 72; Figure 3) to pump air through the flow pathway to push build material (see col 8 line 45-51) laterally 
Regarding claim 17, Beehler, or in the alternative (Beehler modified with Renger) teaches the three-dimensional printing system of claim 1. Further, Beehler teaches wherein the diffuser plate is spaced a distance from the build platform (see annotated Figure 3 below) to allow a quantity of build material to spill through the at least one hole in the build platform (debris 150; Figure 3) and accumulate on the diffuser plate until the at least one hole is choked with build material (the build material 150 is capable of accumulating such that aperture 74 is blocked; see col 1 line 52-54).  

    PNG
    media_image3.png
    535
    830
    media_image3.png
    Greyscale

Regarding claim 18, Beehler, or in the alternative (Beehler modified with Renger) teaches the three-dimensional printing system of claim 1. Further, Beehler teaches the three-dimensional printing system of claim 1, wherein the build platform comprises a pattern of hole arranged around the build platform (apertures 74 and 76; Figure 3), and wherein the pattern of holes follows an outline of an air flow path created by the flow channel (see airflow 143 going to 146 and 154 and airflow 141 going to 144 and 152 in Figure 3) in a loop underneath the build platform (see annotated Figure 3 below).  

    PNG
    media_image4.png
    513
    687
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 1 and 16- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beehler (US6328491), and further in view of Rengers et al. (US20170036404).
Regarding claim 1, Beehler teaches a printing system (Abstract: A vacuum platen and method for use thereof in a printing device). 
The printing system comprising: 
a build platform (top plate 64; Figure 3) comprising at least one hole (apertures 74 and 76; Figure 3) defined through the build platform (see col 6 line 16-18); 
a diffuser plate placed below the at least one hole (see annotated Figure 3 below) to maintain an amount of build material between a lower surface of the build platform and an upper surface of the diffuser plate (debris 150; see col 2 line 50-52); and 
a flow channel (plurality of passageways 82, 84, 92 and 94; Figure 3) defined around the diffuser plate and sealing the diffuser plate from atmosphere (col 7 line 16-20), the diffuser plate being disposed in the flow channel (see annotated Figure 3 below), the flow channel extending in parallel with the upper surface of the diffuser plate (see annotated Figure 3 below).  

    PNG
    media_image2.png
    482
    737
    media_image2.png
    Greyscale

KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Renger teaches a vacuum platen system to be implemented into a printer, and one option of a printer widely known in the art is a three-dimensional printer.
Regarding claim 16, Beehler modified with Renger teaches the three-dimensional printing system of claim 1. Further, Beehler teaches wherein the flow channel includes a flow pathway (passageways 82 and 92; Figure 3) between the diffuser plate and the build platform, the system further comprising a pump (vacuum source 72; Figure 3) to pump air through the flow pathway to push build material (see col 8 line 45-51) laterally from between the diffuser plate and build platform (see arrow 146 in annotated Figure 3 as discussed in claim 1).  
Regarding claim 17, Beehler modified with Renger teaches the three-dimensional printing system of claim 1. Further, Beehler teaches wherein the diffuser plate is spaced a distance from the build platform (see annotated Figure 3 below) to allow a quantity of build material to spill through the at least one hole in the build platform (debris 150; Figure 3) and 

    PNG
    media_image3.png
    535
    830
    media_image3.png
    Greyscale

Regarding claim 18, Beehler modified with Renger teaches the three-dimensional printing system of claim 1. Further, Beehler teaches the three-dimensional printing system of claim 1, wherein the build platform comprises a pattern of hole arranged around the build platform (apertures 74 and 76; Figure 3), and wherein the pattern of holes follows an outline of an air flow path created by the flow channel (see airflow 143 going to 146 and 154 and airflow 141 going to 144 and 152 in Figure 3) in a loop underneath the build platform (see annotated Figure 3 below).  

    PNG
    media_image4.png
    513
    687
    media_image4.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto et al. (US20020090410), and further in view of Dudley (US20140265034).
Regarding claim 20, Tochimoto teaches the three-dimensional printing system of claim 19. While Tochimoto suggests the adjustment device (Z-direction moving unit 63) includes a support rod (63a; Figure 1, 5, and 6) moved by a driving unit (driving unit 64; Figure 1, 5, and 6), Tochimoto fails to teach wherein the adjustment device comprises a nut rotated to raise or lower the diffuser plate relative to the build platform.
In the same field of endeavor pertaining to a three-dimensional printing system, Dudley teaches wherein the adjustment device comprises a nut rotated to raise or lower a plate ([0069] stepper motors 146 that are coupled via coupling devices 148 to fasteners, such as lead screws 150, so as to raise the z-stage which is connected with fastener acceptor, such as a lead screw nut 152, when rotated). The screw nut allows for coupling to a motor which lowers or raises the plate, as discussed in [0069].
.

Response to Arguments
Applicant’s arguments, see pg. 9-12, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tochimoto et al. (US20020090410) and in view of Beehler (US6328491) (or alternatively under 35 U.S.C. 103 as being unpatentable over Beehler (US6328491), and further in view of Rengers et al. (US20170036404)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743